Citation Nr: 0317773	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for a cardiovascular 
disorder, including chest pains and shortness of breath.

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to service connection for a tailbone 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to a compensable evaluation for bilateral 
defective vision following flash burns of the eyes.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to April 1946 and 
from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  

In March 2000, the veteran postponed his appearance at a 
personal hearing scheduled for him that same month.  He 
requested a hearing sometime after February 2001.  In August 
2000, the RO wrote a letter to the veteran and informed him 
that the RO could not schedule personal hearings so far in 
advance.  In August 2001, the veteran's representative spoke 
with the RO and indicated that the veteran would send in a 
request for another hearing if he and the veteran agreed that 
that was the course of action to take.  No such request was 
received.

The issues of entitlement to service connection for a back 
disorder, bilateral hearing loss, and for a compensable 
evaluation for bilateral defective vision following flash 
burns of the eyes, are the subject of the REMAND herein.




FINDINGS OF FACT

1.  A cardiovascular disorder did not have its onset during 
active service or result from disease or injury in service.

2.  A pulmonary disorder did not have its onset during active 
service or result from disease or injury in service.

3.  The veteran does not currently have a tailbone disorder.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
cardiovascular disorder, a pulmonary disorder, or a tailbone 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the discussions in the April 
and September 2002 Supplemental Statements of the Case 
(SSOC), as well as in letters from the RO dated in July and 
October 2001, the veteran was notified of this information.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
those documents, he was informed by the RO of the relevant 
laws and regulations, and the RO explained why the evidence 
in his case was inadequate.  The September 2002 SSOC also 
included citation to the VCAA and referenced the parties' 
respective duties in terms of obtaining information and 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not identified any potentially 
relevant outstanding records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Such was done in this case in 2000 and 2002.  
Therefore, the Board finds that the Department's duty to 
notify and assist has been fully satisfied.  See Quartuccio 
v. Principi, supra.  


B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from  
service, such disease may be service connected even though  
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


1.  Cardiovascular disorder

The veteran contends that he currently has chest pain and 
shortness of breath that stems from his military service.  

Service medical records for the veteran's first period of 
service are negative for evidence of chest pains or shortness 
of breath. 

At VA examination in May 1947, the veteran's cardiovascular 
system was clinically evaluated as normal.

During his second period of service, on entrance examination 
in October 1950, the veteran gave a history of shortness of 
breath and chest pains.  From August 1951 to October 1951, he 
was treated for complaints of substernal pains radiating to 
the left mid clavicle and accompanied by shortness of breath.  
Symptoms were relieved with rest but not nitroglycerin.  He 
was hospitalized for a few days in October 1951, and 
underwent extensive general and cardiovascular work-up at 
that time.  The diagnostic tests included an 
electrocardiogram, x-rays, laboratory tests, and physical 
examinations.  All tests were negative for any abnormality.  
It was noted that the veteran was overweight and had been 
doing hard work aboard ship when these symptoms began.  The 
final diagnosis was no heart disease found, and the veteran 
returned to duty.  

Subsequent reserve records were negative for further 
symptomatology or complaints.  A history of the veteran's 
October 1951 hospitalization was noted subsequently on 
examination reports in May 1953, May 1955, and May 1959.  

August 1998 treatment records show that the veteran had 
musculoskeletal chest pain.   

In January 2000, the veteran's sister wrote a letter on his 
behalf.  She indicated that he had many problems with his 
health after returning from World War II.  

On VA x-ray of the chest in April 2000, the impression was no 
acute cardiopulmonary abnormalities; and probable calcified 
granulomas in the right costophrenic angle.  

At May 2000 VA cardiovascular examination, the veteran's 
heart was regular with III/VI apical holosystolic murmur, no 
rubs or gallops.  There were no jugular venous distention, 
hepatojugular reflux or peripheral edema.  In the assessment, 
the examiner stated that obesity and deconditioning were most 
likely, and that there was nothing to suggest heart disease.  
The examiner was concerned with perhaps mild congestive heart 
failure or mitral regurgitation.  An electrocardiogram (ECG) 
was done and it showed sinus bradycardia with first degree 
anterioventricular block, left axis deviation; abnormal ECG.  

In a June 2000 private echo report, the cardiologist noted 
that the veteran had aortic valve sclerosis and aortic 
stenosis.  

July 2000 VA records show an assessment of dyspnea with a 
little loss of pulmonary and cardiac function, 
deconditioning, overweight, and living at altitude.  

At VA examination for the heart in May 2002, the examiner 
indicated that he had reviewed the claims folder.  The 
veteran reported having chest pain and shortness of breath.  
He described the pain as a dull pain, brought on by just 
sitting, not activity, and lasting for two hours.  It was 
never severe or stopped him from doing anything.  There had 
been no acute severe episodes of pain or no history of heart 
disease.  

Physical examination revealed that blood pressure in the 
right arm sitting was 130/80, and pulse was 68, with 
respirations of 72.  Heart examination showed it to be slow, 
regular, with a grade 2 pansystolic murmur at the apex and no 
clinical caridomegaly.  The diagnosis was chest pain, doubt 
angina pectoris, and rule out arteriosclerotic heart disease.  
The examiner opined that the veteran's complaints were 
unrelated to his time in service.  A corresponding 
electrocardiogram was done in May 2002, and showed normal 
results.  

As noted by the Board above, in order to establish service 
connection for the claimed heart disorder, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran suffered from 
chest pain in service, but that, ultimately, no heart disease 
was found.  Assuming, without deciding, that the veteran 
currently has cardiovascular disease, the VA examiner in May 
2002 opined that the veteran's complaints were unrelated to 
his time in service.  Accordingly, the probative evidence 
does not show that the veteran currently has heart disease 
related to his active service.  

There is one medical opinion of record, and this is against 
the veteran's claim.  This opinion was proffered after the VA 
heart examiner reviewed the veteran's medical records.  As a 
lay person the veteran is not competent to provide evidence 
of the etiology of a medical disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93  (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 5 (1992).  He and his sister's statements 
are not, therefore, probative of a nexus to service.  

The report of the May 2002 examination, which is probative, 
indicates that any heart disorder is not related to the in-
service occurrence.  Nor does the evidence show that a 
cardiovascular disorder was documented during the one-year 
presumptive period following his separation from service.  
The regulations relating to presumptive service connection 
are therefore inapplicable.  See 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

In conclusion, for reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against  
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


2.  Pulmonary disorder 

The veteran contends that he has a current lung disorder that 
is related to service because he charged batteries for 6 to 8 
hours a day while on a diesel electric submarine.  The 
electrician's job was take the specific gravity readings of 
the pilot cells in the battery wells.  While doing this, he 
breathed in a mixture of sulfuring acid and hydrogen.  
Military records confirm that the veteran was a repair and 
overhaul technician during his first period of service, and 
that he completed electrical and battery training.  

Service medical records were silent for complaints referable 
to the lungs during the veteran's first period of service.  

On VA examination in May 1947, the veteran's respiratory 
system was evaluated as normal.  

During his second period of service, the veteran, in October 
1950, indicated that he had had a history of asthma.  

A June 1982 chest x-ray showed an ill-defined density at the 
base of the right lung.

As indicated above, April 2000 VA chest x-ray showed no acute 
cardiopulmonary abnormalities.  There were probable calcified 
granulomas in the right costophrenic angle.  

In May 2000, VA pulmonary function testing was done and 
showed that the veteran had shortness of breath and dyspnea 
after any exertion.  

A May 2000 VA examination showed that the lungs were clear 
with bibasilar rales, ronchi or wheezes, and that the lungs 
moved air well.  The assessment was that the veteran had mild 
restrictive (and no obstructive) lung disease with such good 
02 sats (95-97) that lung disease could not explain his 
dyspnea.  Obesity and deconditioning were most likely.  

In May 2002, the veteran underwent VA respiratory 
examination.  The examiner reviewed the claims folder in 
conjunction with examining the veteran.  The veteran reported 
that he had breathing trouble in 1946, and was told that he 
had pneumonia.  He also had shortness of breath.  He denied 
paroxymal dyspnea, but got dyspnea after four blocks of level 
walking.  He used extra pillows at night, but there was no 
history of paroxysmal nocturnal dyspnea.  He had a productive 
cough daily, and had never had any wheezing nor used 
inhalers.  He indicated that asbestos exposure occurred in 
the submarines during his time in service, and that the 
danger of asbestos was unknown at that time.  He was also 
exposed to sulfuric acid and oxygen in a battery type 
exposure.  His smoking history was that he smoked from age 17 
to 61.  The examiner noted that recent pulmonary function 
tests showed normal spirometry.  

Examination of the chest revealed a slightly increased 
anteroposterior diameter.  Diaphragms were not considered 
low, but a few crackles were present at the lateral bases.  
There was no clubbing and o peripheral edema.  The diagnosis 
was probable mild chronic obstructive pulmonary disorder, 
rule out asbestosis.  The examiner opined that the veteran's 
complaints were unrelated to his time in service.  
Corresponding chest x-ray of May 2002 showed no active lung 
disease, and no signs of calcified pleural plaques.  

The service medical records indicate that the veteran 
suffered from asthma, but this was noted by history only.  
Currently, he may have mild chronic obstructive respiratory 
disorder, and current spirometry results are normal.  
Assuming, without deciding, that he was exposed to asbestos 
and/or fumes in service while working on a submarine, the VA 
examiner in May 2002 opined that the veteran's current lung 
symptoms were unrelated to service.  Therefore, the probative 
evidence does not show that the veteran's currently diagnosed 
probable mild chronic obstructive pulmonary disorder is 
related to his military service, including asbestos and/or 
fume exposure.  

There is one medical opinion of record, and this is against 
the veteran's claim.  This opinion was proffered after the VA 
respiratory/ heart examiner reviewed the veteran's medical 
records, including the veteran's descriptions of asbestos 
exposure in service.  As a lay person the veteran is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).  
Again, he and his sister's statements are not, therefore, 
probative of a nexus to service.  

The report of the May 2002 examination, which is probative, 
indicates that the respiratory disorder is not related to the 
veteran's military service.  The Board finds, therefore, that 
the currently diagnosed chronic obstructive pulmonary 
disorder is not shown to be related to an in-service disease 
or injury.  For these reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied. 





3.  Tailbone disorder

The veteran contends that, along with injury to his back, he 
injured his tailbone in service while getting on and off of 
the lookout station, by slamming his back against a periscope 
shear.  

Service medical records are silent for any complaints of, 
treatment for or injury of the tailbone. 

In a statement received in January 2000, the veteran's sister 
indicated that, after his return from active duty, he had 
many reoccurring problems, including some sort of problem 
with his tailbone.

An April 2000 VA outpatient treatment record reveals that the 
veteran was seen for complaints of low back pain into the 
coccyx, and other ailments.  The assessment was chronic low 
back pain.  VA examination in May 2000 revealed no diagnosis 
of a tailbone disorder.

In reviewing this claim, the Board finds that no objective 
medical evidence has been presented to show that the veteran 
has residuals of a tailbone injury at present.  While he 
reported and described being injured in service while on 
lookout, the evidence of record shows no ailment or residual 
disorder referable to the tailbone.  This claim is separate 
and distinct from the veteran's claim for service connection 
for a back disorder; which is being remanded for further 
development.  Therefore, any current back disability will be 
addressed separately, and the veteran's assertion that he 
injured his back in service will be considered at that time.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
CAVC's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The competent medical evidence of record does not establish 
the presence of current residuals of a tailbone injury, and 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran and his sister, as lay persons, are not competent 
to provide opinions regarding medical causation or etiology 
of any current symptom.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Given the lack of competent clinical evidence showing that 
the veteran has a residual disorder from injury to the 
tailbone in service at present, the claim must be denied.  
Brammer, 3 Vet. App. 223, 225 (1992).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).


ORDER

Service connection for a cardiovascular disorder, including 
chest pain and shortness of breath, is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a tailbone disorder is denied.





REMAND

Regarding the claim for an increased rating for bilateral 
defective vision, the veteran was last afforded a VA 
examination in June 1998.  He should be given another VA 
examination to determine the current level of severity of his 
service-connected eye disability.  

Regarding the claim for service connection for hearing loss, 
the veteran was seen at VA in May 2000, at which time he 
complained of having fluctuating hearing with associated 
popping in his ears.  Pure tone air conduction results were 
variable and inconsistent, according to the examiner, and an 
accurate estimate of hearing levels was not obtained upon 
examination.  The veteran should be afforded another 
audiology evaluation, and a nexus opinion is required.  

The VA examiner in May 2000 evaluated the veteran for 
complaints related to his back and stated that the veteran 
injured his back in the war, but that he currently had a 
bulging disc most likely exacerbated by his weight.  It does 
not appear that the claims folder was reviewed before the 
examiner stated his opinion.  Another nexus opinion should be 
obtained in accordance with the VCAA.  

Accordingly, the claims are remanded to the RO for the 
following development.  

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
back disorder and hearing loss since his separation 
from service and for his service-connected 
defective vision since 1998.  Obtain records from 
each health care provider the appellant identifies.
2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated with 
the claims folder, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination.  Send the 
claims folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  A complete history of the 
claimed disorder should be obtained from the 
veteran.  All necessary tests should be conducted 
and all clinical findings reported in detail.  The 
examiner is requested to provide an opinion as to 
the diagnosis, date of onset, and etiology of any 
back disorder found to be present.  The examiner 
should state whether it is at least as likely as 
not that any currently diagnosed back disorder 
found to be present had its onset during active 
service or is related to any in-service disease or 
injury.  The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.   Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
optometry examination to determine the current 
level of severity of his service-connected 
bilateral defective vision.  Send the claims folder 
to the examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  All necessary tests should be conducted 
and all clinical findings reported in detail.  The 
examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
audiology examination.  Send the claims folder to 
the examiner for review.  Ask the examiner to state 
in the report if the claims folder was reviewed.  A 
complete history of the claimed disorder should be 
obtained from the veteran.  All necessary tests 
should be conducted and all clinical findings 
reported in detail.  The examiner is requested to 
provide an opinion as to the date of onset and 
etiology of any hearing loss found to be present.  
The examiner should state whether it is at least as 
likely as not that any currently diagnosed hearing 
loss found to be present had its onset during 
active service or is related to any in-service 
disease or injury, including noise exposure while 
working in engine rooms and/or changes in pressure 
while working on a submarine.  The examiner must 
provide a comprehensive report including complete 
rationales for all conclusions reached.  

5.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination reports.  If the 
reports do not include adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2002);  see also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the VCAA  is 
completed.  

6.  Readjudicate the veteran's claims on appeal, 
with application of all appropriate laws and 
regulations, and consideration of any additional 
information obtained as a result of this remand.  
If the benefits sought on appeal remain denied, the 
appellant and his representative, if any, should be 
provided a supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


